DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kataeva et al (US 2017/0017879).
With respect to claims 1-2, Kataeva et al disclose a computing circuitry (Fig.5) for neuromorphic computing comprising: a plurality of memory cells (213), each memory cell comprising: an input electrode (one end of G+ or G-) for receiving a cell input signal (signal from input neurons 212); an output (other end of G+ or G-)  for outputting a cell output signal (output signal to output neurons 214); first and second paths (G+ and G- path) connecting the input electrode to the output so that the cell output signal, in use, depends on a differential current between the first and second paths due to the cell input signal, wherein the memory cell (213) comprises at least one programmable-resistance memory element (G+ and G-) in each of the first and second paths, wherein each memory cell is controllable by selective programming of the programmable-resistance memory elements of that memory cell to store a data digit that can take any of at least three different values; wherein the plurality of memory cells are configured into one or more sets of memory cells (213), a combiner module (220) configured to receive the cell output signals from each of the memory cells in at least one set and to combine the cell output signals with a different scaling factor (230) applied to each of the cell output signals.
With respect to claim 18, Kataeva et al disclose a computing apparatus (Fig.5) comprising: a plurality of memory cells (213), each memory cell comprising first and second programmable-resistance memory element (G+ and G-) for collectively storing a data digit and outputting a cell output signal proportional to the stored digit for that memory cell wherein the data digit may take any of at least three different values; wherein the plurality of memory cells are configured into at least one set for storing a multi-digit data value; and a combiner module (220) for receiving the cell output signals from the memory cells of the at least one set and combining the cell outputs from each memory cell with a predetermined scaling factor (230).

Allowable Subject Matter
Claims 3-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boybat Kara et al (11,188,825) disclose mixed-precision deep-learning with multi-memristive devices.
Jaiswal et al (10,825,510) disclose multi-bit dot product engine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH LE whose telephone number is (571)272-1871. The examiner can normally be reached 8:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VU A LE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        09/08/2022